         CASE 0:19-cv-03166-DWF-LIB Doc. 25 Filed 04/03/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

                                                         Case Type: Personal Injury/FELA
Steve J. Ankarlo,                                  Case No.: 0:19-CV-03166-DWF-LIB

                                     Plaintiff,


v.
                                                        DEFEDANT’S CONCISE
                                                      STATEMENT OF THE CASE
Wisconsin Central Ltd., a Delaware
corporation,

                                  Defendant.




       Pursuant to Paragraph 3 of the Court’s February 21, 2020 Pretrial Conference

Notice and Order (Doc. 19), defendant Wisconsin Central Ltd. (“WCL”) hereby submits

a concise Statement of the Case setting forth (A) its version of the facts, (B) a listing of

particularized facts supporting defenses, and (C) an itemization and explanation of

damages.

A. WCL’S VERSION OF THE FACTS.

       This is a Federal Employers Liability Act (45 U.S.C. §§ 51-60) case involving

defendant WCL’s trackman, plaintiff Steve J. Ankarlo. Plaintiff reported a low back

strain injury to his supervisor on January 31, 2017, yet claims to have first noticed the

symptoms on December 28, 2016 (per his Amended Complaint). Plaintiff claims that he

noticed his back pain after repetitious manual labor (“track and switch cleaning and
                                              1
         CASE 0:19-cv-03166-DWF-LIB Doc. 25 Filed 04/03/20 Page 2 of 4




maintenance”) but, due to the late personal injury report, cannot identify any particular

job task, location or mechanism of injury that preceded or caused his back pain. Plaintiff

did not require surgery, and ultimately returned to work on or about October 23, 2017.

Defendant has denied liability and the nature and extent of Mr. Ankarlo’s claimed

damages.

B. WCL’S LISTING OF PARTICULARIZED FACTS SUPPORTING DEFENSES.

      WCL pleaded the following affirmative defenses in its Answer to plaintiff’s

Amended Complaint. Though investigation and discovery is still in its infancy, WCL

provides the following facts supporting its claimed defenses.

   1. That Plaintiff has or may have failed to mitigate his damages as required by law.

      Evidence adduced to date reveals that plaintiff was cleared to return to work on or

about October 23, 2018, without the need for any surgical intervention. It is unknown

whether, or to what extent, plaintiff has or may have failed to mitigate his damages

during the approximate 10 months that he missed work. This affirmative defense was

pleaded to preserve the defense.

   2. That Plaintiff’s injuries and damages, if any, are the result of problems or causes
      unknown for which Defendant is not responsible.

      The nature and extent of plaintiff’s pre-existing condition/history of spinal

problems has yet to be fully explored, though medical records received to date indicate at

typical age-related, degenerative changes.

   3. That any injuries and damages alleged by Plaintiff, if true, were caused in whole or
      in part by Plaintiff’s own negligence or conduct.


                                             2
         CASE 0:19-cv-03166-DWF-LIB Doc. 25 Filed 04/03/20 Page 3 of 4




       It is unknown whether, or to what extent, plaintiff was or may have been

contributorily negligent as there is no specific job task or mechanism of injury identified

in the pleadings.

   4. That Plaintiff’s injuries and damages, if true, were caused in whole or in part by
      conduct or negligence of other persons or entities for whose conduct in this incident
      Defendant is not liable.

       It is unknown whether, or to what extent, plaintiff’s alleged injuries and damages

were caused by the conduct or negligence of other persons or injuries as there is no

specific job task or mechanism of injury identified in the pleadings.

   5. That Plaintiff’s injuries and damages were caused in whole or in part by preexisting
      conditions or other contributory or concurrent conditions or factors, including
      events occurring prior or subsequent to the alleged incident which is the basis of
      Plaintiff’s Complaint.

       The nature and extent of plaintiff’s pre-existing condition/history of spinal

problems has yet to be fully explored, though medical records received to date indicate at

least some age-related, degenerative changes.

   6. That Plaintiff’s claims are or may be barred by the applicable statute of limitations.

       It is unknown whether plaintiff’s claim are or may be barred by the applicable

statute of limitations, as there is no specific job task or mechanism of injury identified in

the pleadings.

   7. That Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

       This affirmative defense was pleaded to preserve the defense.

   8. That Plaintiff’s Complaint is or may be barred by the doctrines of laches, estoppel,
      release, spoliation, preclusion and/or preemption.



                                             3
         CASE 0:19-cv-03166-DWF-LIB Doc. 25 Filed 04/03/20 Page 4 of 4




       This affirmative defense was pleaded to preserve the defense. It is currently

unknown whether federal and/or state preemption or preclusion is applicable, and will

depend largely on the nature of plaintiff’s claims as adduced in further discovery.

   9. That Plaintiff’s claim or any recovery in this action is or may be subject to liens,
      advancements, Railroad Retirement Board payments or payments made by other
      entities.

       This affirmative defense was pleaded to preserve the defense. It is currently

unknown whether, and to what extent, plaintiff’s claim is subject to liens, advancements,

RRB payments or payments by other entities.

   10. That Plaintiff’s claim, and any recovery herein, and any settlement or other
       recovery of damages in this case is subject to Railroad Retirement Board and
       Medicare taxes, as required by law.

       This affirmative defense was pleaded to preserve the defense. It is currently

unknown whether, and to what extent, plaintiff’s claim is subject RRB and Medicare

taxes, as well as to other liens, advancements, or payments by other entities.

C. WCL’S ITEMIZATION AND EXPLANATION OF DAMAGES.

       Not applicable.


DATE: April 3, 2020                 /s/ Eric E. Holman

                                    Defendant’s Counsel
                                    Eric E. Holman, #0327918
                                    DONNA LAW FIRM, P.C.
                                    7601 France Avenue South, Suite 350
                                    Minneapolis, MN 55435
                                    952-562-2460
                                    eholman@donnalaw.com


                                             4
